Citation Nr: 0020292	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUES

Timeliness of filing of an appeal concerning an August 1991 
RO rating decision, denying service connection for residuals 
of a head injury.

Service connection for residuals of a head injury, including 
a psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1972 to November 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1991 RO rating decision that denied service 
connection for residuals of a head injury.  In July 1998, the 
Board remanded the case to the RO for issuance of a 
supplemental statement of the case on the issue of whether 
the veteran had submitted a timely substantive appeal with 
the August 1991 RO rating decision, denying service 
connection for residuals of a head injury.



FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of a head injury was denied in an August 1991 RO rating 
decision; the veteran was notified of this determination in 
August 1991; he submitted a notice of disagreement on this 
issue in March 1992; and a supplemental statement of the case 
was sent to him in May 1992 concerning this matter.

2.  A substantive appeal or other correspondence evincing a 
desire to appeal the determination in the August 1991 RO 
rating decision, denying service connection for residuals of 
a head injury, was not received within one year of the August 
1991 letter notifying of this determination or within 60 days 
of the May 1992 supplemental statement of the case sent to 
him on this matter.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal with 
the determination in the August 1991 RO rating decision, 
denying service connection for residuals of a head injury, 
and the Board does not have jurisdiction over the denial of 
service connection of residuals of a head injury in the 
August 1991 decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The central issue before the Board at this time is whether 
the veteran filed a timely substantive appeal with the August 
1991 RO rating decision, denying service connection for 
residuals of a head injury.  Under the governing legal 
criteria, 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b), a substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  The VA Form 9 or other correspondence 
must indicate the issue being appealed and set out specific 
arguments relating to errors of fact or law made by VA.  The 
substantive appeal or other correspondence must be filed 
within 60 days of issuance of a statement of the case to the 
veteran by the RO or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  

In this case, the August 1991 RO rating decision denied the 
veteran's claim for service connection for residuals of a 
head injury.  The veteran was notified of this determination 
in August 1991 and he submitted a notice of disagreement in 
March 1992.  The RO sent him and his representative a 
supplemental statement of the case on this matter in May 
1992.  A review of the record does not show receipt of a VA 
Form 9 or other correspondence from the veteran evincing a 
desire to appeal this matter within 60 days of issuance of 
the May 1992 supplemental statement of the case or within one 
year from the date of the August 1991 letter notifying him of 
this decision.

At a hearing before the undersigned in May 2000, the veteran 
testified to the effect that he intended to appeal the denial 
of service connection for residuals of a head injury in the 
August 1991 RO rating decision when he submitted a VA Form 9 
that was received by VA in April 1992.  This form was 
received prior to the issuance of the supplemental statement 
of the case in May 1992 on the issue of service connection 
for residuals of a head injury and does not mention the issue 
of service connection for residuals of a head injury.  Hence, 
this form does not constitute a substantive appeal on the 
denial of service connection for residuals of a head injury 
in the August 1991 RO rating decision.

The veteran also testified to the effect that he is 
incompetent because of his psychiatric disability and that 
this condition constitutes good cause for not submitting a 
timely substantive appeal with the denial of service 
connection for residuals of a head injury in the August 1991 
RO rating decision.  While the evidence indicates that a 
February 1997 RO rating decision determined that the veteran 
was incompetent to handle his VA affairs, the governing legal 
criteria does not provide for an extension of time for filing 
a substantive appeal unless the veteran makes a written 
requests for such extension before the time limit for filing 
the substantive appeal.  The record does not show that the 
veteran or his representative submitted a written request for 
an extension of time for filing the substantive appeal with 
the August 1991 RO rating decision, denying service 
connection for residuals of a head injury.  If such a written 
request is received, then and only then, may VA grant an 
extension for the filing of a substantive appeal based on 
good cause.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303; 
Roy v. Brown, 5 Vet. App. 554 (1993).

After consideration of all the evidence, the Board concludes 
that the veteran did not submit a timely substantive appeal 
with the denial of service connection for residuals of a head 
injury in the August 1991 RO rating decision.  In view of 
this conclusion, the Board has no jurisdiction to entertain 
the veteran's request for appellate review of the denial of 
service connection for residuals of a head injury in the 
August 1991 RO rating decision.


ORDER

The appeal with regard to the timeliness of filing of a 
substantive appeal concerning the August 1991 RO rating 
decision, denying service connection for residuals of a head 
injury, is denied.


REMAND

A December 1994 RO rating decision denied service connection 
for residuals of a head injury and the veteran was notified 
of this determination in the December 1994 supplemental 
statement of the case.  The veteran's representative stated 
the veteran's disagreement with this determination in a VA 
Form 1-646 dated in March 1995, noting that the veteran had 
residuals of a head injury, including a psychiatric 
disability.  This statement from the representative satisfies 
the requirements for a timely notice of disagreement with the 
December 1994 RO rating decision.  38 C.F.R. §§ 20.201, 
20.300, 20.302(a) (1999).  This issue should now be made the 
subject of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The Board may not address the December 1994 RO 
denial of service connection for residuals of a head injury 
until the veteran has been sent a statement of the case.  
38 C.F.R. § 20.200 (1999); Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

Consistent with existing instructions for 
dealing with incompetent veterans, 
including 38 C.F.R. § 3.353, the RO 
should send the veteran and his 
representative a statement of the case on 
the issue of service connection for 
residuals of a head injury, including a 
psychiatric disability.  The effect of 
finality of the 1991 rating decision 
should be addressed.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case and 
advised to submit a VA Form 9, 
substantive appeal, within 60 days in 
order to complete the appeal of this 
issue.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 



